DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-6, and 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 4-5, 12, and 14, the claims mention side-loading but there is no definition of what direction is considered to be “side”. Further clarification is required.
Claim 6, which depends on claim 5, and claims 13 and claims 15-21, which depend on claim 12, are also rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 11-12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Anvari US 2016/0157941 A1)
Regarding claims 1 and 12, Anvari discloses a robotic surgical system, comprising: a slide rail (eg. Fig. 3 and 13); a surgical instrument (eg. Fig. 15); and a robotic surgical assembly coupled to the slide rail and translatable along the slide rail between a first position and a second position (eg. Fig. 3 and 13), the robotic surgical assembly coupled to the surgical instrument, at least a portion of the robotic surgical assembly configured to rotate to a predetermined orientation relative to the slide rail when the robotic surgical assembly is disposed at the first position to enable the surgical instrument to be selectively uncoupled from the robotic surgical assembly (eg. Fig. 13 806, 808, 810). The prior art does not explicitly say that the instrument is decoupled relative to a specific position.
However, Anvari states that the medical instrument changing system can be constructed such that the manipulator drives to the position where it picks up the medical instrument (eg. Para. 49) which implies that the instrument can be decoupled anywhere on the rail. It would have been obvious to one of ordinary skill to have modified the slide rail to allow for the decoupling at any position that the user would see fit.
Regarding claim 2, Anvari discloses movement of the robotic surgical assembly to the predetermined orientation positions the surgical instrument relative to the slide rail such that the surgical instrument can be uncoupled from the robotic surgical assembly via side-unloading (eg. Claim 1, Para. 78, 82).
Regarding claim 11 and 21, Anvari discloses the robotic surgical assembly is configured to automatically rotate to the predetermined orientation relative to the slide rail when the robotic surgical assembly is disposed at the first position (eg. Para. 90, parts can all be moved automatically to position them in desired locations and orientations).

Claims 3-10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anvari US 2016/0157941 A1) in view of Dachs (US 2015/0257841 A1)
Regarding claim 3 and 13, Anvari discloses the invention of claim 1, but does not disclose the robotic surgical assembly includes an instrument drive unit and a sterile interface module coupled to the instrument drive unit, the surgical instrument selectively coupled to the sterile interface module.
Dachs discloses a robotic surgery system with a driver using a sterile interface (Fig. Fig. 8A, 805 and Fig. 5B).
It would have been obvious to have modified the invention of Anvari to have a sterile interface because one of ordinary skill would use a sterile interface to prevent the contamination between the sterile and non-sterile portion of the system and reduce risk of infection.
Regarding claim 4 and 14, the combined invention of Anvari and Dachs discloses a housing and the sterile interface module includes a semi-annular cuff, the semi-annular cuff positioned to receive the housing of the surgical instrument via side-loading to couple the surgical instrument to the sterile interface module (eg. Dachs, Fig. 5B).
Regarding claim 5 and 15, the combined invention of Anvari and Dachs discloses the semi-annular cuff defines a U-shaped opening that opens distally and laterally through the sterile interface module and is configured to slidably receive a proximal portion of the housing of the surgical instrument therein to side-load the proximal portion of the housing into the U-shaped opening (eg. Dachs, Fig. 5B).
Regarding claim 6, and 15-16, the combined invention of Anvari and Dachs discloses the lateral opening of the U-shaped opening is clear of the slide rail when the robotic surgical assembly is translated to the first position and rotated into the predetermined orientation (eg. Dachs, Fig. 5B).
Regarding claim 7 and 17-18, the combined invention of Anvari and Dachs discloses rotation of the robotic surgical assembly is robotically controlled as the robotic surgical assembly translates between the first position and the second position, and wherein at least one of the sterile interface module or the instrument drive unit becomes freely rotatable once the robotic surgical assembly is rotated to the predetermined orientation (eg. Dachs, Fig. 9B, Para. 67-68).
Regarding claim 8, the combined invention of Anvari and Dachs discloses a controller configured to electrically communicate with the robotic surgical assembly to enable the robotic surgical assembly to rotate to the predetermined orientation when the robotic surgical assembly is disposed in the first position (eg. Dachs, Abstract, 67-68).
Regarding claim 9, the combined invention of Anvari and Dachs discloses controller is configured to selectively prevent the robotic surgical assembly from translating relative to the slide rail when the robotic surgical assembly is disposed in the first position (eg. Dachs, Para. 63-64 and 72).
Regarding claim 10 and 19-20, the combined invention of Anvari and Dachs discloses the first position is located at a proximal end portion of the slide rail and the second position is located at a distal end portion of the slide rail (eg. Dachs, Abstract, Fig. 8C-9G, Para. 72-75). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792